                                           UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF MISSOURI
                                              WESTERN AND ST. JOSEPH DIVISIONS
                                              Charles Evans Whittaker Courthouse
                                                         th
                                                 400 E. 9 Street, Room 1510
                                                 Kansas City, Missouri, 64106
                                                        (816) 512-5000




Transfer of ✔ Criminal Case or   Magistrate Case
WDMO Case No.: 4:11-cr-00098-FJG     Case Title: USA v. Deloney

Dear Sir/Madam:

Pursuant to F.R.Cr.P. 5        F.R.Cr.P. 32
  Attached are all public documents and the docket sheet.
  Certified copy of documents filed prior to November 1, 2004 and docket sheet.
  Not for public view document(s).
  Other

Pursuant to F.R.Cr.P. 20
  Attached are all public documents and the docket sheet.
  Certified copy of documents filed prior to November 1, 2004 and docket sheet.
  Not for public view document(s).
  Other

Pursuant to 18 U.S.C. § 3605 Transfer of Jurisdiction ✔ Supervised Release       Probation
✔x Attached  are the last charging document,  the judgment and commitment,  revocation orders (if any),
   and the docket sheet.
   Certified copy of documents filed prior to November 1, 2004 and docket sheet.
   Not for public view document(s).
   Other

                                                        Sincerely,

                                                        Paige Wymore-Wynn, Clerk of Court

                                                              Kiambu Houston
                                                        By s/ ______________________________________
                                                            Deputy Clerk




                                           TO BE COMPLETED BY RECEIVING DISTRICT

Please acknowledge receipt via e-mail to

                                                        Clerk, U.S. District Court


Date:                                                   By:
                                                              Deputy Clerk




            Case 4:11-cr-00098-FJG Document 130 Filed 04/09/20 Page 1 of 1
